               Case 2:09-cr-00262-RSL Document 182 Filed 08/10/20 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9    LEONEL MARIN-TORRES,                                        Case Nos. C20-942RSL
                                                                            CR09-262RSL
10                            Petitioner,
11                       v.                                       ORDER

12    UNITED STATES OF AMERICA,
13                            Respondent.
14
15         This matter comes before the Court on petitioner’s “Motion to Expand the Record” (Dkt.
16 #7) 1 and the government’s “Motion for Extension of Time to File its Response to Defendant’s
17 28 U.S.C. § 2255 Motion” (Dkt. #6). Having reviewed the motions and the record contained
18 herein, the Court finds as follows:
19         (1)      The government does not oppose petitioner’s request to expand the record to
20 include the documents attached to his motion. See Dkts. #7, #8. Petitioner’s “Motion to
21 Expand the Record” (Dkt. #7) is accordingly GRANTED. 2
22         (2)      Petitioner has not opposed the government’s motion to extend its response
23 deadline, and the government has shown that petitioner will not be prejudiced by a short
24 extension. The government’s motion (Dkt. #6) is accordingly GRANTED and IT IS HEREBY
25 ORDERED that the government shall file its Answer to petitioner’s § 2255 petition no later than
26 September 24, 2020. IT IS FURTHER ORDERED that this matter be noted for consideration
27
           1
               Initially filed as Dkt. #181 under Case No. CR09-262RSL.
28
           2
               See also U.S. v. Marin-Torres, No. CR09-262RSL, at Dkt. #181.
     ORDER - 1
             Case 2:09-cr-00262-RSL Document 182 Filed 08/10/20 Page 2 of 2




 1 the fourth Friday after the government’s Answer is filed. Petitioner may file a reply to the
 2 Answer no later than that noting date.
 3         (3)    The Clerk of Court shall direct a copy of this Order to Petitioner.
 4         IT IS SO ORDERED.
 5         DATED this 10th day of August, 2020.
 6
 7
 8                                                   A
                                                     Robert S. Lasnik
 9
                                                     United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 2
